EXHIBIT 10(j)


COASTAL CARIBBEAN OILS & MINERALS LTD.


Financial Code of Ethics


Effective as of December 20, 2005


This Financial Code of Ethics (this “Financial Code”) of Coastal Caribbean Oils
& Minerals Ltd. (the “Company”) was adopted by the Board of Directors of the
Company (the “Board”) effective as of the date set forth above. This Financial
Code sets forth the ethical principles by which the chief executive officer,
chief financial officer and controller or principal accounting officer or, if no
person holds any of such offices, the person or persons performing similar
functions (the “Senior Financial Officers”) are expected to conduct themselves
when carrying out their duties and responsibilities. The Senior Financial
Officers also must comply with the Company’s Corporate Code of Business Conduct
and Ethics.


Ethical Principles


In carrying out his or her duties to and responsibilities for the Company, each
Senior Financial Officer shall:



 
!
act ethically with honesty and integrity, including the ethical handling of
actual or apparent conflicts of interest between personal and professional
relationships;



Avoid conflicts of interest by:



 
!
disclosing to the Audit Committee of the Board any material transaction or
relationship that reasonably could be expected to give rise to such a conflict;
and

 
!
complying with the procedures, limitations, additional disclosure and reporting
obligations and other requirements that the Audit Committee may establish to
mitigate or eliminate the conflict of interest or its effects on the Company;

 
!
provide full, fair, accurate, timely and understandable disclosure in reports
and documents that the Company files with, or submits to, the United States
Securities and Exchange Commission and in other public communications that the
Company makes;

 
!
comply in all material respects with all applicable laws, rules and regulations
of national, state, provincial and local governments;

 
!
act in good faith, responsibly, with due care and diligence, without
misrepresenting material facts or allowing his or her independent judgment on
behalf of the Company to be subordinated to other interests; and

 
!
promote ethical behavior by others in the work environment.


 
 
 

--------------------------------------------------------------------------------

 
 
Waivers


Consents obtained pursuant to this Financial Code, or waivers of any provision
of this Financial Code, shall be made only by the Nominating & Corporate
Governance Committee of the Board; provided that such committee may defer such
matters to the full Board. Persons seeking a waiver should be prepared to
disclose all pertinent facts and circumstances, respond to inquiries for
additional information, explain why the waiver is necessary, appropriate, or in
the best interests of the Company, and comply with any procedures that may be
required to protect the Company in connection with a waiver. If a waiver of this
Financial Code is granted, appropriate disclosure will be made promptly in
accordance with applicable laws, rules and regulations.


Compliance Procedures


Enforcement of sound ethical standards is the responsibility of every employee
and director of the Company. Violations and reasonable suspicions of violations
of this Financial Code should be reported promptly to the Audit Committee of the
Board. The reporting person should make full disclosure of all pertinent facts
and circumstances, taking care to distinguish between matters that are certain
and matters that are suspicions, worries or speculation, and also taking care to
avoid premature conclusions or alarmist statements since the situation may
involve circumstances unknown to the reporting person. The Company does not
permit retaliation of any kind for good faith reports of possible ethical
violations. Persons making a report knowing it is false or willfully
disregarding its truth or accuracy, or engaging in any other bad faith use of
the reporting system, are in violation of the Company’s Corporate Code of
Business Conduct and Ethics.


Each employee and each director of the Company shall be provided a copy of this
Financial Code. Each Senior Financial Officer who is not also a member of the
board of directors shall sign a written affirmation acknowledging that such
Senior Financial Officer has received and read this Financial Code and
understands it contents. The affirmation may be separate from or included within
another affirmation or acknowledgment relating to codes of conduct and ethics,
employee manuals, handbooks or other materials supplied to Senior Financial
Officers. Any employee or director to whom this Financial Code has been provided
may be required, from time to time, to sign a written affirmation stating that
such person: (a) has received and read this Financial Code and understands its
contents; and (b) has no knowledge of any violation of this Financial Code that
has not been communicated previously to the Audit Committee of the Board.


Violations


Each person is accountable for his or her compliance with this Financial Code.
Violations of this Financial Code may result in disciplinary action against the
violator, including counseling, oral or written reprimands, warnings, probation
or suspension without pay, demotions, reductions in salary, termination of
employment or restitution. Each case will be judged on its own merits.


 
 

--------------------------------------------------------------------------------

 
 
Amendments


The Board may amend this Financial Code at any time, consistent with the
requirements of applicable laws, rule and regulations. Any amendments to this
Financial Code must be promptly disclosed in accordance with such requirements.
 
* * * *

 
 

--------------------------------------------------------------------------------

 